Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145646                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack
            Plaintiff-Appellant,                                                                          David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 145646
                                                                    COA: 301546
                                                                    Lenawee CC: 09-014365-FC
  JEFFERY ALAN DOUGLAS,
            Defendant-Appellee.

  _________________________________________/

         By order of October 24, 2012, we granted leave to appeal the April 12, 2012
  judgment of the Court of Appeals, and this case was placed on the April 2013 session
  calendar for argument and submission. It now appears that the case of Burt v Titlow, cert
  gtd 185 L Ed 2d 360; 2013 US LEXIS 1849; 81 USLW 3470 (US 2013), is pending
  before the United States Supreme Court, and that the decision in that case may resolve an
  issue raised in the present appeal. Therefore, we ADJOURN the oral argument of this
  case, and we ORDER that this appeal be held in ABEYANCE pending the decision in
  Burt.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2013                       _________________________________________
           t0402                                                               Clerk